Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Huang (United States Patent Application Publication US 2009/0146705), hereinafter Huang.

Regarding claim 1, Huang teaches an apparatus (FIG. 3 300 “delay lock loop (DLL)” [0022] “The delay lock loop (DLL) circuit 300…”) comprising: 
a phase detector to receive a first clock and a second clock; (Fig. 3 PD 302 CKIN, CKON [0022] “The phase difference detector 302 detects a phase difference between an input clock signal CKIN and a feedback clock signal CKON, and has two outputs UP and DN.” The phase difference detector, which is interpreted as a phase detector, receives an input clock signal CKIN and a feedback clock signal CKON, which is interpreted as to receive a first clock and a second clock.)
a delay line to receive the first clock and to generate the second clock, the delay line coupled to the phase detector; (Fig. 3 310 VCDL CKIN, CKON. [0025] “the bias generator 308 is coupled to the digital-to-analog converter 306 and generates two bias voltages VBP and VBN in accordance with the control voltage VCTL. The voltage controlled delay line 310 is controlled by the bias voltages VBP and VBN and configured to delay the input clock signal CKIN to output N clock signals, i.e. CKO[ 1 :NJ, in which the clock signal CKON is fed back to the phase difference detector 302…the voltage controlled delay line 310 adds or subtracts sufficient delay, in accordance with the bias voltages VBP and VBN, to output different clock signals, i.e. CKO[l:N], with different phases and to make the phase of the output clock signal CKON match the phase of the input clock signal CKIN.” As shown in Fig. 3, VCDL, which is interpreted as a delay line, connected to the phase difference detector, receives CKIN or the first clock and generate CKON.)
a digital-to-analog converter (DAC) coupled to an output of the phase detector, the DAC to generate a control voltage; ([0024] “The digital-to-analog converter 306 transfers the digital signal output from the shift register 304 into a control voltage VCTL.” The digital-to-analog converter, DAC, is connected to the PD through shift register as shown in Fig. 3 and generates a control voltage VCTL.) and
a power supply rejection circuitry coupled to a power supply node, wherein the power supply rejection circuitry receives the control voltage and generates a regulated voltage to control delay of the delay line. ([0025] “the bias generator 308 is coupled to the digital-to-analog converter 306 and generates two bias voltages VBP and VBN in accordance with the control voltage VCTL. The voltage controlled delay line 310 is controlled by the bias voltages VBP and VBN and configured to delay the input clock signal CKIN to output N clock signals, i.e. CKO[1 :N], in which the clock signal CKON is fed back to the phase difference detector 302.” The bias generator receives the control voltage VCTL from the DAC, as shown in Fig. 3, which is interpreted as the power supply rejection circuitry receives the control voltage, and generates two bias voltages to control the voltage controlled delay line to control variable amount of delay, which is interpreted as generates a regulated voltage to control delay of the delay line. In order for any circuit to operate, power must be supplied to the operating circuits. Thus, the bias generator must be connected to any type of power supplier for operation, such as generating the bias voltages, which is interpreted as a power supply rejection circuitry coupled to a power supply node.)

Regarding claim 2, Huang teaches wherein the delay line is to delay the first clock to generate the second clock according to the regulated voltage. ([0025] “the bias generator 308 is coupled to the digital-to-analog converter 306 and generates two bias voltages VBP and VBN in accordance with the control voltage VCTL. The voltage controlled delay line 310 is controlled by the bias voltages VBP and VBN and configured to delay the input clock signal CKIN to output N clock signals, i.e. CKO[1 :N], in which the clock signal CKON is fed back to the phase difference detector 302. More particularly, the voltage controlled delay line 310 is configured to add a variable amount of delay to the input clock signal CKIN according to the bias voltages VBP and VBN.” A variable amount of delay is added to the input clock signal CKIN, which is interpreted as delay the first clock to generate the second clock. The delay is controlled by the bias voltages from the bias generator, which is interpreted as according to the regulated voltage.)

Regarding claim 3, Huang teaches wherein the output of the phase detector is a single bit error signal, which indicates whether a phase of the first clock lags or leads a phase of the second clock. ([0022] “If CKIN leads CKON, the pulse appears on the UP output of the phase difference detector 302. If CKIN lags CKON, the pulse appears on the DN output of the phase difference detector 302.” The pulse on UP or DN output, which is interpreted as the output of the phase detector is a single bit error signal, indicates if CKIN leads or lags CKON, which is interpreted as indicates whether a phase of the first clock lags or leads a phase of the second clock.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Monga et al. (United States Patent Application Publication US 2018/0331691), hereinafter Monga.

Regarding claim 4, Huang teaches all the limitations of the apparatus of claim 1, as discussed above.
However, Huang does not teach wherein the DAC receives two non-overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage.
Monga teaches wherein the DAC receives two non-overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage. ([0070] “The switch capacitor DAC (SCDAC), generally referenced 60, comprises input/out (I/0) circuit 62, processor block 64, switched capacitor circuit 66, and clock generator circuit 68.” [0073] “The switched capacitor circuit, generally referenced 90, comprises a pre-charge switches 94, 96 coupled to VDD and ground, plurality of switched capacitor arrays 92 in parallel (e.g., C11, C12,…, C1N), and output capacitor C2.” [0074] “the pre-charge capacitors are controlled by the increase and decrease signals from the processor.” The DAC receives “INCREASE” and “DECREASE” signals to control the switches such as 94 and 96, as shown in Fig. 12. The DAC also receives “PROFILE SELECT” to control switches of “SWITCHED CAPACITOR ARRAY,” as shown in Fig. 12. The switches are all included in the switched capacitor circuit to generate the output voltage, Vout. Furthermore, the signals are not overlapping to each other. As shown in Fig. 16, the signals are performed at 150, 152 steps for “INCREASE” and “DECREASE,” and 154 for “PROFILE SELECT.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang by incorporating the teaching of Monga of two non-overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage. As well known in the art before the effective filing date of the claimed invention and also as recognized by Monga, generating an output voltage using the switch capacitor circuitry uses less area compared to resistors and less noise. ([0004]-[0006]) Therefore, it would be advantageous to incorporate the teaching of Monga of two non-overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage for less area and noise.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Monga as applied to claim 4 above, and further in view of Chu et al. (United States Patent Application Publication US 2008/0303561), hereinafter Chu, and further in view of HSIEH (United States Patent Application Publication US 2019/0149141), hereinafter HSIEH.

Regarding claim 8, Huang in view of Monga teaches all the limitations of the apparatus of claim 4, as discussed above.
However, Huang in view of Monga does not teach a frequency divider to divide a frequency of the first clock and to generate a differential pair of clock signals.
Chu teaches a frequency divider to divide a frequency of the first clock ([0039] “the frequency divider in FIG. 8 is a divide-by-two circuit (DTC). However, other different frequency dividers can be formed by using different numbers of the latch circuits 600 in FIG. 6…the frequency of the signals DP2 and DN2 is half of the frequency of the clock signals CLKP and CLKN, in one embodiment.”) and to generate a differential pair of clock signals. ([0042] “embodiments in accordance with the present invention provide a frequency divider that can include the first latch circuit 820 and the second latch circuit 830 coupled to the first latch circuit 820.” [0043] “The second level 602 is coupled between the first level 601 and the third level 603 for receiving a pair of input signals DN and DP and for generating a pair of output signals QN and QP.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang in view of Monga by incorporating the teaching of Chu of a frequency divider to divide a frequency of the first clock and to generate a differential pair of clock signals. As well known in the art before the effective filing date of the claimed invention, a frequency divider may reduce the noise based on the division factor. Furthermore, the frequency divider has been well known in the art and widely used in the electronic circuits. ([0003]) Therefore, it would be advantageous and well-known in the art to incorporate the teaching of Chu of a frequency divider to divide a frequency of the first clock and to generate a differential pair of clock signals in order to reduce the noise.
However, Huang in view of Monga and further in view of Chu does not teach a phase generator to generate the two non-overlapping phase signals according to the differential pair of clock signals.
HSIEH teaches a phase generator to generate the two non-overlapping phase signals according to the differential pair of clock signals. ([0019] “Each stage of duty cycle correction includes inverters and cross-coupled inverters that are configured as latches without delay control to provide a pair of complementary clock signals that are 180 degrees out of phase with respect to each other.” [0032] “stacked duty cycle correction circuit 122 receives clock signals CKIP, CKIM at its input and outputs duty-cycle corrected clock signals AP and AN.” Cross-coupled inverter receives differential clock signals CKIP and CKIM, which is interpreted as according to the differential pair of clock signals, and outputs corrected clock signals AP and AN, which is interpreted as generate the two-non-overlapping phase signals.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang in view of Monga and further in view of Chu to incorporate the teaching of HSIEH of a phase generator to generate the two non-overlapping phase signals according to the differential pair of clock signals. As well known in the art before the effective filing date of the claimed invention, a differential pair of signals to generate signals can reduce the noise on the signals. Furthermore, a differential pair of signals also reduce noise emitted from the signals, such as EMI. Therefore, it would be advantageous to incorporate the teaching of HSIEH of a phase generator to generate the two non-overlapping phase signals according to the differential pair of clock signals to reduce noise.

Regarding claim 9, Huang in view of Monga and further in view of Chu and further in view of HSIEH teaches all the limitations of the apparatus of claim 8, as discussed above.
HSIEH further teaches wherein the phase generator comprises cross-coupled inverters. ([0019] “Each stage of duty cycle correction includes inverters and cross-coupled inverters that are configured as latches without delay control to provide a pair of complementary clock signals that are 180 degrees out of phase with respect to each other.”)

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Dubost et al. (United States Patent Application Publication US 2011/0095794), hereinafter Dubost.

Regarding claim 10, Huang teaches all the limitations of the apparatus of claim 1, as discussed above.
However, Huang does not teach wherein the power supply rejection circuitry comprises a low dropout (LDO) voltage regulator.
Dubost teaches wherein the power supply rejection circuitry comprises a low dropout (LDO) voltage regulator. ([0023] “the delay-locked loop (DLL) 130 may be supplied by a substantially constant fixed frequency clock 125 from the device manager 120 and a substantially constant voltage 135 from the embedded low dropout regulator 140. For a given process, voltage, and/or temperature, the delay-locked loop 130 may generate a unique code (DCB) 145. This unique code (DCB) 145 may be used by the controlled delay line elements (CD Ls) 150, 250 to build the delays…” [0035] “The system 500 may also comprise a delay-locked loop 130 supplied by a substantially constant fixed frequency clock 125 from the device manager 120, 380 and a substantially constant voltage 135 from an embedded low dropout regulator 140, the delay-locked loop 130 arranged to generate a unique code 145 depending on at least one of process, voltage, and temperature.” An embedded low dropout regulator 140 included in the system is interpreted as the power supply rejection circuitry comprises a low dropout (LDO) voltage regulator.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang by incorporating the teaching of Dubost of the power supply rejection circuitry comprising a low dropout (LDO) voltage regulator. As recognized by Dubost and well known in the art before the effective filing date of the claimed invention, the low dropout regulator ensures substantially constant voltage, which immunes to changes in environment and is stable over time, resulting high stability of the system. ([0021]) Therefore, it would be advantageous to incorporate the teaching of Dubost of the power supply rejection circuitry comprising a low dropout (LDO) voltage regulator for high stability of the system.

Regarding claim 12, Huang teaches A delay-locked loop (Fig. 3 “delay locked loop circuit 300”) comprising:
a phase detector to receive an input clock and an output clock; ([0022] “The phase difference detector 302 detects a phase difference between an input clock signal CKIN and a feedback clock signal CKON, and has two outputs UP and DN.” The phase difference detector, which is interpreted as a phase detector, receives an input clock signal CKIN and a feedback clock signal CKON, which is interpreted as to receive a first clock and a second clock.)
a voltage-controlled delay line to receive the input clock and to generate the output clock, the delay line coupled to the phase detector; ([0025] “the bias generator 308 is coupled to the digital-to-analog converter 306 and generates two bias voltages VBP and VBN in accordance with the control voltage VCTL. The voltage controlled delay line 310 is controlled by the bias voltages VBP and VBN and configured to delay the input clock signal CKIN to output N clock signals, i.e. CKO[1 :N], in which the clock signal CKON is fed back to the phase difference detector 302.” As shown in Fig. 3, VCDL, which is interpreted as a delay line, connected to the phase difference detector, receives CKIN or the first clock and generate CKON.)
a charge-share based digital-to-analog converter (CS-DAC) coupled to an output of the phase detector, the CS-DAC to generate a control voltage; ([0024] “The digital-to-analog converter 306 transfers the digital signal output from the shift register 304 into a control voltage VCTL.” The digital-to-analog converter, DAC, is connected to the PD through shift register as shown in Fig. 3 and generates a control voltage VCTL.)
Dubost teaches a low dropout regulator coupled to a power supply node, (In order for any circuit to operate, power must be supplied to the operating circuits. Especially, in order for LDO regulator to provide voltage for the DLL, the LDO regulator must be connected to a power supply.) wherein the low dropout regulator receives the control voltage and generates a regulated voltage to control delay of the delay line, and thus to control the output clock. ([0023] “the delay-locked loop (DLL) 130 may be supplied by a substantially constant fixed frequency clock 125 from the device manager 120 and a substantially constant voltage 135 from the embedded low dropout regulator 140. For a given process, voltage, and/or temperature, the delay-locked loop 130 may generate a unique code (DCB) 145. This unique code (DCB) 145 may be used by the controlled delay line elements (CD Ls) 150, 250 to build the delays…Depending on the ratio N between the substantially constant fixed frequency 125 and the scalable frequency 115 of the interface 110, from 1 to N controlled delay line elements (CDLs) 150, 250 may be chained so that the delay may be properly adjusted to the new scaled scalable frequency 115 of the interface 110, where N is equal to 4 in FIG. 1 and FIG. 2, for example.” [0035] “The system 500 may also comprise a delay-locked loop 130 supplied by a substantially constant fixed frequency clock 125 from the device manager 120, 380 and a substantially constant voltage 135 from an embedded low dropout regulator 140, the delay-locked loop 130 arranged to generate a unique code 145 depending on at least one of process, voltage, and temperature.” For a given process, voltage, and/or temperature, which is interpreted as the low dropout regulator receives the control voltage, the LDO regulator supply the voltage to the DLL, which further controls the delay of the controlled delay line elements. Thus, new scalable clock frequency is adjusted, which is interpreted as to control the output clock.)

Regarding claim 13, Huang in view of Dubost teaches all the limitations of the delay-locked loop of claim 12, as discussed above.
Huang, as modified above, further teaches wherein the output of the phase detector is a single bit error signal, which indicates whether a phase of the input clock lags or leads a phase of the output clock. ([0022] “If CKIN leads CKON, the pulse appears on the UP output of the phase difference detector 302. If CKIN lags CKON, the pulse appears on the DN output of the phase difference detector 302.” The pulse on UP or DN output, which is interpreted as the output of the phase detector is a single bit error signal, indicates if CKIN leads or lags CKON, which is interpreted as indicates whether a phase of the first clock lags or leads a phase of the second clock.)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of CHAE et al. (United States Patent Application Publication US 2015/0139282), hereinafter CHAE.

Regarding claim 18, Huang teaches a delay locked loop (FIG. 3 300 “delay lock loop (DLL)” [0022] “The delay lock loop (DLL) circuit 300…”) which comprises:
a phase detector to receive a first clock and a second clock; (Fig. 3 PD 302 CKIN, CKON [0022] “The phase difference detector 302 detects a phase difference between an input clock signal CKIN and a feedback clock signal CKON, and has two outputs UP and DN.” The phase difference detector, which is interpreted as a phase detector, receives an input clock signal CKIN and a feedback clock signal CKON, which is interpreted as to receive a first clock and a second clock.)
a delay line to receive the first clock and to generate the second clock, the delay line coupled to the phase detector; (Fig. 3 310 VCDL CKIN, CKON. [0025] “the bias generator 308 is coupled to the digital-to-analog converter 306 and generates two bias voltages VBP and VBN in accordance with the control voltage VCTL. The voltage controlled delay line 310 is controlled by the bias voltages VBP and VBN and configured to delay the input clock signal CKIN to output N clock signals, i.e. CKO[ 1 :NJ, in which the clock signal CKON is fed back to the phase difference detector 302…the voltage controlled delay line 310 adds or subtracts sufficient delay, in accordance with the bias voltages VBP and VBN, to output different clock signals, i.e. CKO[l:N], with different phases and to make the phase of the output clock signal CKON match the phase of the input clock signal CKIN.” As shown in Fig. 3, VCDL, which is interpreted as a delay line, connected to the phase difference detector, receives CKIN or the first clock and generate CKON.)
a digital-to-analog converter (DAC) coupled to an output of the phase detector, the DAC to generate a control voltage; ([0024] “The digital-to-analog converter 306 transfers the digital signal output from the shift register 304 into a control voltage VCTL.” The digital-to-analog converter, DAC, is connected to the PD through shift register as shown in Fig. 3 and generates a control voltage VCTL.) and
a power supply rejection circuitry coupled to a power supply node, wherein the power supply rejection circuitry receives the control voltage and generates a regulated voltage to control delay of the delay line. ([0025] “the bias generator 308 is coupled to the digital-to-analog converter 306 and generates two bias voltages VBP and VBN in accordance with the control voltage VCTL. The voltage controlled delay line 310 is controlled by the bias voltages VBP and VBN and configured to delay the input clock signal CKIN to output N clock signals, i.e. CKO[1 :N], in which the clock signal CKON is fed back to the phase difference detector 302.” The bias generator receives the control voltage VCTL from the DAC, as shown in Fig. 3, which is interpreted as the power supply rejection circuitry receives the control voltage, and generates two bias voltages to control the voltage controlled delay line to control variable amount of delay, which is interpreted as generates a regulated voltage to control delay of the delay line. In order for any circuit to operate, power must be supplied to the operating circuits. Thus, the bias generator must be connected to any type of power supplier for operation, such as generating the bias voltages, which is interpreted as a power supply rejection circuitry coupled to a power supply node.)
However, Huang does not explicitly teach a memory to store one or more instructions; a processor circuitry to execute the one or more instructions; and a communication interface to allow the processor circuitry to communicate with another device, wherein the processor circuitry includes a delay locked loop.
CHAE teaches a memory to store one or more instructions; ([0224] “the apparatus according to the present invention may be implemented as computer-readable code stored on a computer-readable storage medium.”) a processor circuitry to execute the one or more instructions; and a communication interface to allow the processor circuitry to communicate with another device, ([0224] “the computer-readable medium may be distributed across a computer system connected over a network, and thus computer-readable code may be stored and executed in a distributed manner.”) wherein the processor circuitry includes a delay locked loop. ([0089] “the baseband processing unit comprises a DLL”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang by incorporating the teaching of CHAE of the communication interface to allow the processor circuitry to communicate with another device and the processor circuitry including a delay locked loop. As recognized by CHAE, in satellite navigation technology, tracking a binary offset carrier (BOC) signal with PSK modulation scheme, side peaks occurring around a main peak establish synchronization instead of the main peak, the so-called ambiguity problem. ([0011]) Thus, by having a DLL in the baseband processing unit, side peaks can be eliminated and a correlation function having only a main peak is generated. ([0119]) Therefore, it would be advantageous to incorporate the teaching of CHAE of the communication interface to allow the processor circuitry to communicate with another device and the processor circuitry including a delay locked loop to eliminate the so-called ambiguity problem.

Regarding claim 19, Huang in view of CHAE teaches all the limitations of the system of claim 18, as discussed above.
Huang, as modified above, further teaches wherein the delay line is to delay the first clock to generate the second clock according to the regulated voltage. ([0025] “the bias generator 308 is coupled to the digital-to-analog converter 306 and generates two bias voltages VBP and VBN in accordance with the control voltage VCTL. The voltage controlled delay line 310 is controlled by the bias voltages VBP and VBN and configured to delay the input clock signal CKIN to output N clock signals, i.e. CKO[1 :N], in which the clock signal CKON is fed back to the phase difference detector 302. More particularly, the voltage controlled delay line 310 is configured to add a variable amount of delay to the input clock signal CKIN according to the bias voltages VBP and VBN.” A variable amount of delay is added to the input clock signal CKIN, which is interpreted as delay the first clock to generate the second clock. The delay is controlled by the bias voltages from the bias generator, which is interpreted as according to the regulated voltage.)

Regarding claim 20, Huang in view of CHAE teaches all the limitations of the system of claim 18, as discussed above.
Huang, as modified above, further teaches wherein the output of the phase detector is a single bit error signal, which indicates whether a phase of the first clock lags or leads a phase of the second clock. ([0022] “If CKIN leads CKON, the pulse appears on the UP output of the phase difference detector 302. If CKIN lags CKON, the pulse appears on the DN output of the phase difference detector 302.” The pulse on UP or DN output, which is interpreted as the output of the phase detector is a single bit error signal, indicates if CKIN leads or lags CKON, which is interpreted as indicates whether a phase of the first clock lags or leads a phase of the second clock.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Gibbons et al. (United States Patent Application Publication US 2008/0080649), hereinafter Gibbons.

Regarding claim 11, Huang teaches all the limitations of the apparatus of claim 1, as discussed above.
However, Huang does not teach wherein the phase detector is a bang-bang phase detector.
Gibbons teaches wherein the phase detector is a bang-bang phase detector. ([0020] “The exemplary phase detector logic 130 includes a bang-bang phase detector for each sampled UI”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang by incorporating the teaching of Gibbons of a bang-bang phase detector. As well known in the art before the effective filing date of the claimed invention, the bang-bang phase detector based phase detector are simple to design and can run at the highest speed. Therefore, it would be advantageous to incorporate the teaching of Gibbons of a bang-bang phase detector for the simple design and high operating speed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Dubost as applied to claim 12 above, and further in view of Monga.

Regarding claim 14, Huang in view of Dubost teaches all the limitations of the delay-locked loop of claim 12, as discussed above.
However, Huang in view of Dubost does not teach wherein the CS-DAC receives two non- overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage.
Monga teaches wherein the CS-DAC receives two non- overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage. ([0070] “The switch capacitor DAC (SCDAC), generally referenced 60, comprises input/out (I/0) circuit 62, processor block 64, switched capacitor circuit 66, and clock generator circuit 68.” [0073] “The switched capacitor circuit, generally referenced 90, comprises a pre-charge switches 94, 96 coupled to VDD and ground, plurality of switched capacitor arrays 92 in parallel (e.g., C11, C12,…, C1N), and output capacitor C2.” [0074] “the pre-charge capacitors are controlled by the increase and decrease signals from the processor.” The DAC receives “INCREASE” and “DECREASE” signals to control the switches such as 94 and 96, as shown in Fig. 12. The DAC also receives “PROFILE SELECT” to control switches of “SWITCHED CAPACITOR ARRAY,” as shown in Fig. 12. The switches are all included in the switched capacitor circuit to generate the output voltage, Vout. Furthermore, the signals are not overlapping to each other. As shown in Fig. 16, the signals are performed at 150, 152 steps for “INCREASE” and “DECREASE,” and 154 for “PROFILE SELECT.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang by incorporating the teaching of Monga of two non-overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage. As well known in the art before the effective filing date of the claimed invention and also as recognized by Monga, generating an output voltage using the switch capacitor circuitry uses less area compared to resistors and less noise. ([0004]-[0006]) Therefore, it would be advantageous to incorporate the teaching of Monga of two non-overlapping phase signals that control switches of a switch capacitor circuitry to generate the control voltage for less area and noise.

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Huang teaches a delay locked loop circuit to detect the phase difference between the first clock signal and the delayed clock signal using a DAC to generate the control voltage. However, Huang does not teach that the DAC comprises a multiplexer.
Monga teaches a switched capacitor array to receive signals to control switches of a switched capacitor array to generate the output voltage. However, Monga does not teach that the DAC comprises a multiplexer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minzoni et al. (United States Patent Application Publication US 2007/0241799) teaches duty cycle corrector to adjust the controllable delay to phase lock the first signal to another delayed clock signal.
Cops (United States Patent Application Publication US 2016/0241250) teaches a variable phase generator to control delay line using a charge pump to generate a charge pump output and DAC signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187